Citation Nr: 0519581	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

In January 2002, the Board denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
respiratory disorder to include asthma and COPD.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court), and pursuant to a November 2002 
Joint Motion for Partial Remand and To Stay Further 
Proceedings, the Court issued an order in December 2002 
vacating the Board's January 2002 decision as to the 
respiratory disorder issue and remanding the case to the 
Board for readjudication consistent with the motion for 
remand.  

In a July 2003 decision and upon the receipt of additional 
evidence, the Board found that new and material evidence had 
been presented to reopen the veteran's claim of entitlement 
to service connection for a respiratory disorder, to include 
asthma and COPD.  At that time, the claim was remanded to the 
RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

In January 2005, the veteran was granted a 60-day extension 
to submit evidence in support of his claim.  No additional 
evidence was received.  In March 2005, the veteran was 
granted a second 60-day extension in which to submit 
additional medical evidence.  The Board has not received any 
other evidence and as such, the Board will proceed in the 
adjudication of the veteran's claim.  




FINDINGS OF FACT

1.  The veteran's asthma preexisted his military service.

2.  The veteran's preexisting asthma did not worsen beyond 
the natural progression of the disease in service.

3.  The record contains no competent medical evidence of an 
etiological relationship between any current diagnosis of 
COPD and the veteran's military service.  


CONCLUSION OF LAW

A respiratory disorder, to include asthma and COPD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 2000 statement of the case and 
supplemental statements of the case issued in August 2001 and 
September 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a May 2004 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  He was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in February 1992 and August 2004.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the January 2000 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until May 2004.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in May 2004 was not given 
prior to the January 2000 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
September 2004 supplemental statement of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the December 2000 personal hearing; lay 
statements; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  To rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003); see 38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  See Davis v. Principi, 276 F.3d 1341 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran is seeking entitlement to service connection for 
a respiratory disorder, to include asthma and COPD.  He 
contends that he had asthma as an adolescent prior to 
entering active service, and that his asthma was permanently 
worsened during active service.  After reviewing the evidence 
of record, the Board finds that a preponderance of the 
evidence is against the veteran's claim and service 
connection is therefore denied.

Service medical records show that at induction in April 1984, 
the veteran denied having asthma, chronic or frequent colds, 
chronic cough, or shortness of breath.  His lungs and chest 
were "normal" on examination.  In January 1986, the veteran 
reported having chest pain for 4 months on deep respiration.  
It was noted that he had a history of asthma.  An X-ray 
appeared within normal limits.  

Treatment records from Cook County Hospital dated in March 
1989 noted that the veteran had been wheezing, coughing, and 
spitting up intermittently for one month.  He stated that he 
had asthma for 6 years and that his Primatine mist inhaler 
was not working.  In May 1989, the veteran was again seen for 
a bronchial asthma exacerbation.

At his July 1990 personal hearing, the veteran's 
representative stated that records showed that the veteran 
had asthma prior to active service.  He maintained that the 
veteran's asthma had "cleared up" prior to service but was 
aggravated during active service due to the strenuous 
activities in which the veteran participated.  The veteran 
testified that prior to active service, his asthma was not 
severe, though he took asthma medication.  For one year prior 
to entering active service, he indicated that he did not 
suffer any asthma attacks.  During basic training when he was 
required to run, he incurred several asthma attacks.  He 
indicated that he only sought treatment on one occasion 
during service and obtained an inhaler to treat the disorder.  

At his February 1992 VA examination, the veteran denied ever 
smoking or working in a coal mine, copper mine, or the 
asbestos industry.  Following an examination, the veteran was 
diagnosed with bronchial asthma with a current status of a 
chronic cough and chronic expectoration for 5 years.  Current 
pulmonary functions showed a mild obstructive cough.  

During VA treatment from May 1996 to 2004, the veteran was 
treated for asthma on several occasions.  He was told to 
avoid smoking and cocaine.  

At his June 2000 personal hearing, the veteran testified that 
he had asthma in high school prior to entering active 
service.  He indicated that his asthma had ceased prior to 
service but returned during basic training and was worsened 
during active service.  He also testified that he was exposed 
to wool blankets, dust, and sand.  He further stated that he 
had smoked cigarettes during service. 

In a June 2003 VA opinion, it was noted that the veteran 
developed asthma during basic training in the mid 1980s.  He 
reported being exposed to a large amount of secondhand smoke 
in the course of his basic training.  The examiner indicated 
that the exposure could have predisposed the veteran to 
asthma.  

In a December 2003 statement, the veteran asserted that he 
had "intense" exposure to secondhand smoke during basic 
training.  

At his August 2004 VA examination, the veteran reported 
having bronchial asthma as early as  the 8th grade in the 
1970s.  He stated that his asthma at that time was severe 
enough to warrant hospitalization and intubations on two 
separate occasions.  He recalled that in approximately 1980, 
his asthma symptoms remitted and he became asymptomatic until 
he entered the military in 1984.  The veteran reported that 
his asthma symptoms returned when he was exposed to 
secondhand smoke during active service.  Following an 
examination, the veteran was diagnosed with bronchial asthma.  
The examiner indicated that the veteran originally had 
bronchial asthma as an adolescent.  The examiner further 
stated that it appeared that the veteran's asthma was in 
remission at the time he entered service and clinical data 
appeared to support the fact that the veteran had recurrence 
of his asthma toward the end of his military career, though 
he did not appear to have been exposed to more fumes or smoke 
than the average soldier.  While the veteran's asthma may 
have been temporarily worsened during service, the examiner 
opined that it had not been permanently aggravated beyond its 
natural progression.  

The Board has reviewed all the evidence of record and finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma and COPD.  

When the veteran was inducted into active service, he was 
presumed to be in sound condition upon entrance except for 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  While 
the veteran's induction examination included no notation of 
asthma or any other respiratory disorder, it is clear from 
the veteran's service records, post-service medical records, 
and his repeated testimony, that he had asthma prior to 
entering active service.  The veteran testified at his July 
1990 and June 2000 personal hearings that he had asthma 
during adolescence that had "cleared up" prior to entering 
active service.  In addition, at his August 2004 VA 
examination, he reported being hospitalized and intubated for 
asthma on 2 separate occasions prior to entering active 
service.  It does not appear from the record that the veteran 
is asserting that he did not have asthma prior to his 
military service.  As such, the Board finds sufficient 
evidence to show that the veteran had asthma, though possibly 
in remission, at induction.  

However with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed asthma 
clearly and unmistakable preexisted service.  The Board must 
also determine whether the veteran's preexisting asthma was 
aggravated during service. To make this determination, the 
Board must consider the veteran's service medical records as 
well as evidence developed after service.

The veteran's service medical records include one complaint 
of chest pain on deep respiration in January 1986 in which he 
reported a history of asthma and he was noted to be on 
Primatene Mist and other medication including prednisone.  In 
June 2003, a VA medical opinion indicated that the veteran's 
exposure to a large amount of secondhand smoke during active 
service could have predisposed him to having asthma.  In 
August 2004, the VA examiner, after examining the veteran and 
reviewing the claims file and the veteran's service medical 
records, opined that while the veteran had recurrence of 
asthma toward the end of his military career, he did not 
appear to have been exposed to more fumes or smoke than the 
average soldier.  He further stated that while the veteran's 
asthma may have been temporarily worsened during service, it 
had not been permanently aggravated beyond its natural 
progression.  

The veteran has not submitted or identified any evidence 
showing that his asthma increased in severity during his 
active service.  An increase in disability consists of 
worsening of the permanent disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  See Davis, 276 F.3d at 1345.  In 
this regard, the only objective medical evidence of record 
offering an opinion as to the possible aggravation of the 
veteran's asthma during active service is that of the August 
2004 VA examiner.  That examiner specifically stated that the 
veteran's asthma was not permanently aggravated beyond its 
natural progression.  The Board finds that the veteran has 
pointed to no competent evidence demonstrating a worsening of 
the permanent disability during his active military service.  

Further, there is no indication that the June 2003 VA 
physician reviewed the veteran's claims file or was aware of 
the veteran's preservice history of asthma, and the examiner 
clearly provided what merely amounts to a speculative opinion 
by the use of the word "could" in his statement.  Thus, his 
statement that exposure to second hand smoke in service could 
have "predisposed" the veteran to asthma is accorded little 
probative weight.  

Based on the foregoing, the Board finds the veteran's claimed 
respiratory disorder characterized as asthma clearly and 
unmistakably existed prior to service and that it was not 
aggravated by service; thus, the presumption of soundness is 
therefore rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC 
03-2003 (July 16, 2003).  The Board finds further, that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board 
has found by clear and unmistakable evidence that the 
veteran's asthma was not aggravated by service in order to 
conclude that there was a preexisting disease.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.

Finally, the Board notes that from a review of the record it 
is not entirely clear whether the diagnosis of COPD is 
currently correct as the majority of the relevant records 
relate to asthma.  However, assuming for purposes of this 
discussion that the veteran does currently have COPD, the 
Board notes that the record contains no competent medical 
evidence linking such a disorder to the veteran's military 
service.  As such service connection for a respiratory 
disorder manifested by COPD is denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  The Board does 
not doubt the veteran's sincere belief in his service 
connection claim, but the record does not indicate that the 
veteran is a medical professional competent to render an 
opinion on matters of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a respiratory disorder, to include 
asthma and COPD, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


